In proceedings supplementary to judgment, an order to show cause why a receiver should not be appointed and a third party subpoena were issued. There were injunctions in both the order to show cause and the subpoena. Thereafter the money judgment was reversed by the appellate court. The judgment debtor moved to vacate the order to show cause and the third party subpoena, and the motion was granted. Order affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.